DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 26, 2019 and February 9, 2021 were filed on and after the mailing date of the Application on July 26, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been previously considered by the examiner.

Drawings
The drawings were received on July 26, 2019.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Response to Arguments
Applicant’s arguments, see Remarks page 5, filed January 26, 2022, with respect to Claims 3 and 20 Objection for informalities have been fully considered and are persuasive in view of the amendments.  The Objection of claims 3 and 20 has been withdrawn. 

Applicant’s arguments, see Remarks page 5, filed January 26, 2022, with respect to claims 1-10 rejection under 35 U.S.C. § 112(b) as being indefinite have been fully considered and are persuasive in view of the amendments.  The rejection under 35 U.S.C. § 112(b) of claims 1-10 has been withdrawn. However new grounds of rejection under 35 U.S.C. § 112(b) of claims 1-20 is made in view of the amendments presented herewith.

Applicant's arguments filed January 26, 2022 with respect to claims 1-8 and 11-18 rejection under 35 U.S.C. § 102 as being anticipated by Canyon (U.S. Patent 10028425B2), hereinafter “Canyon” and claims 9, 10, 19, and 20 rejection under 35 U.S.C. § 103 as being unpatentable over Canyon in view of Chan et al. (US 2016/0109569), hereinafter “Chan”, have been fully considered and are persuasive in view of the amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Troxler (WIPO PCT Publication WO2014/153263A1) hereinafter “Troxler”.

Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the amended claim 1 recites in line 11 the limitation “determine a correction factor for the RADAR data based on the secondary soil parameter”, though the controller is claimed to only “receive an input associated with a secondary soil parameter of the field” but not “the secondary soil parameter”. The essential step of receiving “the secondary soil parameter” by the controller is thus missing from the claim, as “an input associated with a secondary soil parameter” is broader limitation than “a secondary soil parameter”.


Claims 3-10 are depending on indefinite independent claim 1 and as the dependent claim includes all the claim 1 limitations. Claim 1 being indefinite renders all the dependent claims indefinite.

Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the amended claim 1 recites in line 11 the limitation “determining, with the one or more computing devices, a correction factor for the RADAR data based on the secondary soil parameter”, though the controller is claimed only “receiving, with the one or more computing devices, an input associated with a secondary soil parameter”. The essential step of receiving “the secondary soil parameter” by the controller is thus missing from the claim, as “an input associated with a secondary soil parameter” is broader limitation than “a secondary soil parameter”.

Claims 13-20 are depending on indefinite independent claim 11 and as the dependent claim includes all the claim 11 limitations. Claim 11 being indefinite renders all the dependent claims indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Canyon in view of Troxler.
Regarding claim 1, Canyon teaches a system for determining subsurface soil layer characteristics during the performance of an agricultural operation (Canyon Abstract: “A system for remote moisture monitoring and control”; column 2 lines 1-3: “at least one measurement vehicle, further including: a vehicle body, which for example can be a ground vehicle body”; column 3 line 6: “Controlling irrigation in the field by adjusting irrigation”), the system comprising: 
an agricultural machine configured to perform an agricultural operation on a field across which the agricultural machine is traveling (Canyon column 2 lines 38-39: “Piloting measurement vehicle, wherein a measurement vehicle can be piloted over a field”); 
a RADAR sensor provided in operative association with the agricultural machine, the RADAR sensor configured to capture data indicative of a subsurface soil layer characteristic of the field (Canyon column 4 lines 13-18: “The system described utilizes active radar which sends a pulse of energy (at various frequencies as required) to the soil, the radar penetrates the soil at a depth inversely proportional to the transmitting frequency and a portion of the signal is reflected back to the transmitter based on the difference in dielectric constant between air and soil”); 
a controller communicatively coupled to the RADAR sensor (Canyon Abstract: “a vehicle control unit, … a moisture control server, including a processor, a non-transitory memory, an input/output, and antenna manager, a multi spectrum analyzer, a sensor manager, an irrigation manager, a soil simulator and a data bus; a vehicle storage facility; an irrigation controller; irrigation valves; a mobile control device; ground sensors”), the controller configured to: 
receive the RADAR data from the RADAR sensor (Canyon column 6 lines 14-25: “An antenna manager 510, which can be configured to control functions of a transceiver antenna 116 on a measurement vehicle in communication with a vehicle control unit 114; wherein the antenna manager 510 can be configured to generate and transmit an outbound radio frequency spectrum in communication with the transceiver antenna 116, via the vehicle control unit 114; wherein the antenna manager 510 is configured to receive, store, and process a return radio frequency spectrum in communication with the transceiver antenna 116, via the vehicle control unit 114”); 
adjust the received RADAR data to calibrate the RADAR data (Canyon column 8 lines 64-66: “Calibration charts of dielectric constant as a function of soil moisture and soil type are well-known for use in measuring soil moisture using time domain reflectometry”; column 2 lines 30-35: “the moisture control server can be configured to periodically update the soil calibration table based on measurements against a calibration sample with known soil moisture values, whereby the moisture control server can be configured to perform a differential calculation of soil moisture”; Column 9 lines 4-10: “In a related embodiment, the multi spectrum analyzer 512 of the moisture control server 130 can be configured to calculate the dielectric constant of the soil, and apply a calibrated lookup table relating dielectric constant and soil moisture to derive the soil moisture, wherein the dielectric constant can be calculated via a reflection calculation (“Radar data” is dielectric constant)”- Examiner’s note)); and 
determine the subsurface soil layer characteristic based on the calibrated RADAR data (Canyon column 7 lines 19-26: “a transmission antenna 218 and a receiver antenna 219 can be employed to transmit electromagnetic energy into the ground and receive the reflected energy for processing by the vehicle control unit 114, such that the data vehicle control unit 114 can generate a transmitted frequency/power spectrum and process a received frequency/power spectrum, to calculate soil moisture”).
Canyon does not teach receive an input associated with a secondary soil parameter of the field;
determine a correction factor for the RADAR data based on the secondary soil parameter; and
adjust the received RADAR data based on the determined correction factor.
Troxler teaches receive an input associated with a secondary soil parameter of the field (Troxler paragraph [0071]: “In this respect, temperature corrections to the microwave results may be useful for the most accurate results”; paragraph [0074]: “Temperature from IR radiation sensors is used to correct the density (Density is the “Secondary soil parameter”- Examiner’s note) and moisture”);
determine a correction factor for the RADAR data based on the secondary soil parameter (paragraph [0071]: “Since density is related to volume, this correction factor based on temperature is used to correct for density measurements”); and
adjust the received RADAR data based on the determined correction factor (Troxler paragraph [0044]: “Certain corrections or permutations to the permittivity "master curve" (Radar data is permittivity (dielectric constant). Density (secondary soil parameter) correction leads to adjustment of the permittivity data using the tables- Examiner’s note) need to be considered with each measuring technology including frequency, frequency band, impulse width, depth of penetration, and surface scattering”; paragraph [0072: “If the surface is perfectly smooth, then the coefficient is 1 and no correction is necessary. If the surface is rough, then r H / r L may equal .75 and the correction is:
Density = p + 8.33 *(1- rH I rL) = p + 2.08 PCP
And the density has been corrected by adding 2.08 Lbs/ft3 to account for the surface scattering. The value 8.33 and the intercept may be found by averaging over several days on a project. This particular correction factor limits the roughness correction to 5 PCP. Other methods ratio the low and high frequency responses and weight the ratio towards a calibrated correction factor in density” (Radar data is permittivity (dielectric constant). Density correction (secondary soil parameter) leads to adjustment of the reflectivity data using the tables - Examiner’s note)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system for determining subsurface soil layer characteristics of Canyon to receive an input associated with a secondary soil parameter of the field;
determine a correction factor for the RADAR data based on the secondary soil parameter; and
adjust the received RADAR data based on the determined correction factor as taught by Troxler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for determining subsurface soil layer characteristics of Canyon, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to receive an input associated with a secondary soil parameter of the field;
determine a correction factor for the RADAR data based on the secondary soil parameter; and
adjust the received RADAR data based on the determined correction factor as taught by Troxler with the predictable result “to provide a best fit look up of a soil moisture for a given dielectric constant” as needed in Canyon (Column 10 lines 3-4).

Regarding claim 3, Canyon and Troxler teach claimed invention as shown above for the claim 1, Canyon further teaches  the controller is further configured to adjust at least one of a time-of-flight, an amplitude, a frequency, and/or phase associated with the received RADAR data based on the determined correction factor (Canyon column 10 lines 59-67: “the multi spectrum analyzer 512 can be configured to determine a soil moisture of the field at a set of predetermined penetration depths by sending a set of transmissions signals with varying frequency, in communication with the antenna manager 510, which communicates with the transceiver antenna 116, and thereby adjusting the average penetration depth of a return signal, and thereby obtaining a first set of moisture measurements for each average penetration depth”).

Regarding claim 4, Canyon and Troxler teach claimed invention as shown above for the claim 1, Canyon further teaches the secondary soil parameter comprises a soil moisture content value, the system further comprising: a soil moisture sensor configured to capture data indicative of a soil moisture content of the field as the agricultural machine travels across the field (Canyon column 7 lines 47-51: “The ground sensors 170 can include: soil moisture sensors, soil salinity and PH sensors, weather sensors, plant nitrogen sensors, water flow rate sensors, water pressure sensors, water valves, and other types of sensors”), the soil moisture sensor communicatively coupled to the controller (Canyon column 7 lines 51-58: “The ground sensors 170 can be wireless such that, when the mobile device comes within range of a wireless network that is connected to the moisture control server 130 and/or to the mobile control device 160, such that sensor data is transferred from the sensor 170 to the moisture control server 130 and/or to the mobile control device 160, either directly via the wireless network, or indirectly via the moisture control server 130”), the controller further configured to determine the soil moisture content value based on the data captured by the soil moisture sensor (Canyon column 8 lines 8-12: “the measurement vehicle 110 can, during data gathering, store all measurements locally on 10 the vehicle control unit 114 and/or communicate the measurements to the moisture control server 130, as it measures/retrieves the sensor data”).

Regarding claim 5, Canyon and Troxler teach claimed invention as shown above for the claim 4, Canyon further teaches the controller is further configured to update the determined soil moisture content value at a predetermined rate as the agricultural machine is moved across the field (Canyon column 8 lines 8-12: “the measurement vehicle 110 can, during data gathering, store all measurements locally on the vehicle control unit 114 and/or communicate the measurements to the moisture control server 130, as it measures/retrieves the sensor data”; column 10 lines 17-22: “the soil calibration table 518 can be periodically updated based on measurement against a complete calibration sample with known soil moisture, such that the entire calibration table 518 is updated with calculated dielectric constants correlated with known soil moisture values”).

Regarding claim 6, Canyon and Troxler teach claimed invention as shown above for the claim 1, Canyon further teaches the controller is further configured to receive the input from at least one of an operator of the agricultural machine or a remote server database (Canyon column 15 lines 27-30: “the controller is further configured to receive the input from at least one of an operator of the agricultural machine or a remote server database”).

Regarding claim 7, Canyon and Troxler teach claimed invention as shown above for the claim 1, Canyon further teaches the secondary soil parameter comprises at least one of a soil salinity or a soil oxygen content (Canyon column 7 lines 47-51: “The ground sensors 170 can include: soil moisture sensors, soil salinity and PH sensors, weather sensors, plant nitrogen sensors, water flow rate sensors, water pressure sensors, water valves, and other types of sensors”).

Regarding claim 8, Canyon and Troxler teach claimed invention as shown above for the claim 7, Canyon further teaches the controller is further configured to receive the input associated with the at least one of the soil salinity or the soil oxygen content from a user interface of the agricultural machine (Canyon column 7 lines 47-51: “The ground sensors 170 can include: soil moisture sensors, soil salinity and PH sensors, weather sensors, plant nitrogen sensors, water flow rate sensors, water pressure sensors, water valves, and other types of sensors”; abstract: “obtaining sensor measurements; calculating soil model; and adjusting irrigation”).

Regarding claim 11, Canyon teach a method for determining subsurface soil layer characteristics during the performance of an agricultural operation (Canyon Abstract: “Also disclosed is a method including piloting measurement vehicle; obtaining moisture measurements, including controlling outbound transmission, determining reflected power, calculating dielectric constant via reflection calculation, determining soil moisture via lookup in soil calibration table; obtaining sensor measurements; calculating soil model; and adjusting irrigation”), the method comprising: 
receiving, with one or more computing devices, RADAR data indicative of a subsurface soil layer characteristic of a field on which the agricultural operation is being performed (Canyon column 4 lines 13-18: “The system described utilizes active radar which sends a pulse of energy (at various frequencies as required) to the soil, the radar penetrates the soil at a depth inversely proportional to the transmitting frequency and a portion of the signal is reflected back to the transmitter based on the difference in dielectric constant between air and soil”); 
adjusting, with the one or more computing devices, the received RADAR data to calibrate the RADAR data (Reflectivity is the Radar data- Examiner’s note)  (Canyon column 8 lines 64-66: “Calibration charts of dielectric constant as a function of soil moisture and soil type are well-known for use in measuring soil moisture using time domain reflectometry”; column 2 lines 30-35: “the moisture control server can be configured to periodically update the soil calibration table based on measurements against a calibration sample with known soil moisture values, whereby the moisture control server can be configured to perform a differential calculation of soil moisture”; Column 9 lines 4-10: “In a related embodiment, the multi spectrum analyzer 512 of the moisture control server 130 can be configured to calculate the dielectric constant of the soil, and apply a calibrated lookup table relating dielectric constant and soil moisture to derive the soil moisture, wherein the dielectric constant can be calculated via a reflection calculation” (“Radar data” is dielectric constant)”- Examiner’s note)), and 
determining, with the one or more computing devices, the subsurface soil layer characteristic based on the calibrated RADAR data (Canyon column 7 lines 19-26: “a transmission antenna 218 and a receiver antenna 219 can be employed to transmit electromagnetic energy into the ground and receive the reflected energy for processing by the vehicle control unit 114, such that the data vehicle control unit 114 can generate a transmitted frequency/power spectrum and process a received frequency/power spectrum, to calculate soil moisture”).
Canyon does not teach receiving, with the one or more computing devices, an input associated with a secondary soil parameter of the field; 
determining, with the one or more computing devices, a correction factor for the RADAR data based on the secondary soil parameter; and 
adjusting, with the one or more computing devices, the received RADAR data based on the determined correction factor. 

Troxler teaches receiving, with the one or more computing devices, an input associated with a secondary soil parameter of the field (Troxler paragraph [0071]: “In this respect, temperature corrections to the microwave results may be useful for the most accurate results”; paragraph [0074]: “Temperature from IR radiation sensors is used to correct the density (Density is the “Secondary soil parameter”- Examiner’s note)  and moisture”; Paragraph [0080]: “Data from the radar and IC links can also be stored on mobile computer 918 directly”); 
determining, with the one or more computing devices, a correction factor for the RADAR data based on the secondary soil parameter (paragraph [0031]: “The system incorporates a means for placing the sensor in the proximity of the construction pavement surface, and a measuring circuit allowing S11, or return parameters to be obtained and displays using a data processing unit with software”; paragraph [0071]: “Since density is related to volume, this correction factor based on temperature is used to correct for density measurements” (Density change causes  change of the reflectivity that is the Radar Data- Examiner’s note)); and 
adjusting, with the one or more computing devices, the received RADAR data based on the determined correction factor (Troxler paragraph [0044]: “Certain corrections or permutations to the permittivity "master curve” (Radar data is permittivity (dielectric constant). Density (secondary soil parameter) correction leads to adjustment of the permittivity data using the tables- Examiner’s note) need to be considered with each measuring technology including frequency, frequency band, impulse width, depth of penetration, and surface scattering”; paragraph [0072: “If the surface is perfectly smooth, then the coefficient is 1 and no correction is necessary. If the surface is rough, then r H / r L may equal .75 and the correction is:
Density = p + 8.33 *(1- rH I rL) = p + 2.08 PCP
And the density has been corrected by adding 2.08 Lbs/ft3 to account for the surface scattering. The value 8.33 and the intercept may be found by averaging over several days on a project. This particular correction factor limits the roughness correction to 5 PCP. Other methods ratio the low and high frequency responses and weight the ratio towards a calibrated correction factor in density” (Radar data is permittivity (dielectric constant). Density correction (secondary soil parameter) leads to adjustment of the reflectivity data using the tables - Examiner’s note)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for determining subsurface soil layer characteristics of Canyon to receive an input associated with a secondary soil parameter of the field;
determine a correction factor for the RADAR data based on the secondary soil parameter; and
adjust the received RADAR data based on the determined correction factor as taught by Troxler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for determining subsurface soil layer characteristics of Canyon, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to receive an input associated with a secondary soil parameter of the field;
determine a correction factor for the RADAR data based on the secondary soil parameter; and
adjust the received RADAR data based on the determined correction factor as taught by Troxler with the predictable result “to provide a best fit look up of a soil moisture for a given dielectric constant” as needed in Canyon (Column 10 lines 3-4).

Regarding claim 13, Canyon and Troxler teach claimed invention as shown above for the claim 11, Canyon further teaches adjusting the received RADAR data comprises adjusting, with the one or more computing devices, at least one of a time- of-flight, an amplitude, a frequency, or a phase associated with the received RADAR data based on the determined correction factor (Canyon column 10 lines 59-67: “the multi spectrum analyzer 512 can be configured to determine a soil moisture of the field at a set of predetermined penetration depths by sending a set of transmissions signals with varying frequency, in communication with the antenna manager 510, which communicates with the transceiver antenna 116, and thereby adjusting the average penetration depth of a return signal, and thereby obtaining a first set of moisture measurements for each average penetration depth”).

Regarding claim 14, Canyon and Troxler teach claimed invention as shown above for the claim 11, Canyon further teaches the secondary soil parameter comprises a soil moisture content value (Canyon Abstract: ““a method including piloting measurement vehicle; obtaining moisture measurements”); and 
receiving the input comprises determining, with the one or more computing devices, a soil moisture content value based on received sensor data indicative of a soil moisture content of the field (Canyon Abstract: “a method including piloting measurement vehicle; obtaining moisture measurements, including controlling outbound transmission, determining reflected power, calculating dielectric constant via reflection calculation, determining soil moisture via lookup in soil calibration table; obtaining sensor measurements”).

Regarding claim 15, Canyon and Troxler teach claimed invention as shown above for the claim 14, Canyon further teaches receiving the input further comprises updating, with the one or more computing devices, the determined soil moisture content value at a predetermined rate as the agricultural operation is being performed (Canyon column 8 lines 8-12: “the measurement vehicle 110 can, during data gathering, store all measurements locally on the vehicle control unit 114 and/or communicate the measurements to the moisture control server 130, as it measures/retrieves the sensor data”; column 10 lines 17-22: “the soil calibration table 518 can be periodically updated based on measurement against a complete calibration sample with known soil moisture, such that the entire calibration table 518 is updated with calculated dielectric constants correlated with known soil moisture values”).

Regarding claim 16, Canyon and Troxler teach claimed invention as shown above for the claim 11, Canyon further teaches receiving the input comprises receiving, with the one or more computing devices, at least one of an operator input or an input from a remote server database (Canyon column 15 lines 27-30: “the controller is further configured to receive the input from at least one of an operator of the agricultural machine or a remote server database”).

Regarding claim 17, Canyon and Troxler teach claimed invention as shown above for the claim 11, Canyon further teaches the secondary soil parameter comprises at least one of a soil salinity or a soil oxygen content (Canyon column 7 lines 47-51: “The ground sensors 170 can include: soil moisture sensors, soil salinity and PH sensors, weather sensors, plant nitrogen sensors, water flow rate sensors, water pressure sensors, water valves, and other types of sensors”).

Regarding claim 18, Canyon and Troxler teach claimed invention as shown above for the claim 17, Canyon further teaches receiving the input comprises receiving, with the one or more computing devices, an operator input associated with the at least one of the soil salinity or the soil oxygen content (Canyon column 7 lines 47-51: “The ground sensors 170 can include: soil moisture sensors, soil salinity and PH sensors, weather sensors, plant nitrogen sensors, water flow rate sensors, water pressure sensors, water valves, and other types of sensors”; abstract: “obtaining sensor measurements; calculating soil model; and adjusting irrigation”).

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Canyon in view Troxler and further in view of Chan.
Regarding claim 9, Canyon and Troxler teach claimed invention as shown above for the claim 1, Canyon does not teach the subsurface soil layer characteristic comprises at least one of a presence of a compaction layer within the field or a location of the compaction layer.
Chan teaches the subsurface soil layer characteristic comprises at least one of a presence of a compaction layer within the field or a location of the compaction layer (Chan paragraph [0025]: “Exemplary intrinsic soil characteristics may include a composition of the soil material, a water property of the soil (e.g., how much water is contained in the soil and how deep the water is located), a presence of humus in the soil material, a density of the soil material, a soil material porosity, and any other intrinsic characteristics soil 206 may have. Exemplary extrinsic soil characteristics may include the presence of soil 206, the depth of soil 206, an object buried in soil 206 (e.g., rocks, wood, ore deposits, pipes, etc.), and any other extrinsic characteristic of soil 206”; paragraph [0032]: “The radar unit utilizes reflected wave data to create a series of high resolution scans of the soil (e.g., depth slices, time slices, three-dimensional image blocks, etc.), and to detect changes in soil characteristics (e.g., soil composition, soil density)”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Canyon to include the subsurface soil layer characteristic comprising at least one of a presence of a compaction layer within the field or a location of the compaction layer of Chan in order to help “local managers of farmland or large agricultural areas to optimize watering and care of crops” (Canyon column 12 lines 3-5). As in the system of Canyon, it is within the capabilities of one of ordinary skill in the art to include the subsurface soil layer characteristic comprising at least one of a presence of a compaction layer within the field or a location of the compaction layer of Chan with the predicted result broadening the numerical soil model thus “additional scenarios can be fed into the model which will further add in its value to local managers as they will be able to test different scenarios, such as crop type, crop maturity, weather conditions, water conditions, etc.” as needed in Canyon (column 12 lines 5-10).

In regards of claim 10, Canyon and Troxler teach claimed invention as shown above for the claim 1, Canyon does not teach the subsurface soil characteristic comprises a seedbed depth.
Chan teaches the subsurface soil characteristic comprises a seedbed depth (Chan Paragraph [0043]: “seeds can be buried at different depths within soil 504”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Canyon to include the subsurface soil layer characteristic comprising a seedbed depth of Chan in order to help “local managers of farmland or large agricultural areas to optimize watering and care of crops” (Canyon column 12 lines 3-5). As in the system of Canyon, it is within the capabilities of one of ordinary skill in the art to include the subsurface soil layer characteristic comprising a seedbed depth of Chan with the predicted result of “delivering soil moisture readings and soil water storage as a function of time thereby helping local managers of farmland or large agricultural areas to optimize watering and care of crops” as needed in Canyon (column 12 lines 2-5).

Regarding claim 19, Canyon and Troxler teach claimed invention as shown above for the claim 11, Canyon does not teach the subsurface soil layer characteristic comprises at least one of a presence of a compaction layer within the field or a location of the compaction layer.
Chan teaches the subsurface soil layer characteristic comprises at least one of a presence of a compaction layer within the field or a location of the compaction layer (Chan paragraph [0025]: “Exemplary intrinsic soil characteristics may include a composition of the soil material, a water property of the soil (e.g., how much water is contained in the soil and how deep the water is located), a presence of humus in the soil material, a density of the soil material, a soil material porosity, and any other intrinsic characteristics soil 206 may have. Exemplary extrinsic soil characteristics may include the presence of soil 206, the depth of soil 206, an object buried in soil 206 (e.g., rocks, wood, ore deposits, pipes, etc.), and any other extrinsic characteristic of soil 206”; paragraph [0032]: “The radar unit utilizes reflected wave data to create a series of high resolution scans of the soil (e.g., depth slices, time slices, three-dimensional image blocks, etc.), and to detect changes in soil characteristics (e.g., soil composition, soil density)”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Canyon to include the subsurface soil layer characteristic comprising at least one of a presence of a compaction layer within the field or a location of the compaction layer of Chan in order to help “local managers of farmland or large agricultural areas to optimize watering and care of crops” (Canyon column 12 lines 3-5). As in the method of Canyon, it is within the capabilities of one of ordinary skill in the art to include the subsurface soil layer characteristic comprising at least one of a presence of a compaction layer within the field or a location of the compaction layer of Chan with the predicted result broadening the numerical soil model thus “additional scenarios can be fed into the model which will further add in its value to local managers as they will be able to test different scenarios, such as crop type, crop maturity, weather conditions, water conditions, etc.” as needed in Canyon (column 12 lines 5-10).

In regards of claim 20, Canyon and Troxler teach claimed invention as shown above for the claim 11, Canyon does not teach the subsurface soil characteristic comprises a seedbed depth.
Chan teaches the subsurface soil characteristic comprises a seedbed depth (Chan Paragraph [0043]: “seeds can be buried at different depths within soil 504”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Canyon to include the subsurface soil layer characteristic comprising a seedbed depth of Chan in order to help “local managers of farmland or large agricultural areas to optimize watering and care of crops” (Canyon column 12 lines 3-5). As in the method of Canyon, it is within the capabilities of one of ordinary skill in the art to include the subsurface soil layer characteristic comprising a seedbed depth of Chan with the predicted result of “delivering soil moisture readings and soil water storage as a function of time thereby helping local managers of farmland or large agricultural areas to optimize watering and care of crops” as needed in Canyon (column 12 lines 2-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stolarczyk et al. (U.S. Patent Application Publication 2014/0125509A1) teaches a multi-modal ground penetrating radar includes a radar set configured to launch predistorted double-sideband (DSB) suppressed-carrier modulated continuous waves (CW) to illuminate and penetrate a ground surface;
Stoller et al. (U.S. Patent Application Publication 2021/0190754A1) teaches a soil sensing system and implements for sensing different soil parameters;
Sporrer et al. (U.S. Patent 9723776B2) teaches an agricultural implement and attachment with down pressure control system;
Bogel et al. (U.S. Patent Application Publication 2020/0359542A1) teaches a method for agricultural soil cultivation, tool system, generator module, and their use.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648